Citation Nr: 0207682	
Decision Date: 07/11/02    Archive Date: 07/17/02	

DOCKET NO.  98-15 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for schizophrenia.

(The issue of entitlement to service connection for post-
traumatic stress disorder (PTSD) will be the subject of a 
later decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

R. E. Smith, Counsel



INTRODUCTION

The veteran had active military service from August 1968 to 
June 1969.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Denver, Colorado, Regional Office (RO) 
in November 1996 and April 1997, denying the veteran 
entitlement to service connection for paranoid schizophrenia 
and PTSD, respectively.  

The issue of entitlement to service connection for a 
psychiatric disorder (other than PTSD and schizophrenia) has 
been raised by the evidence of record.  It is referred to the 
RO for appropriate action.

The Board is undertaken additional development on the issue 
of entitlement to service connection for PTSD pursuant to 
authority granted by 67 Fed. Re. 3,099, 3,104 (Jan 23, 2002) 
(to be codified at 38 C.F.R. § 19.9(a)(2)).  When it is 
completed, the Board will provide notice of the development 
as required by Rule of Practice 903.  (67 Fed. Reg. 3,099, 
3,105 (Jan 23, 2002) (to be codified at 38 C.F.R. § 20.903.)  
After giving the notice and reviewing your response to the 
notice, the Board will prepare a separate decision addressing 
this issue.


FINDINGS OF FACT

1.  A personality disorder is not a disease or injury within 
the meaning of applicable legislation governing claims for 
service connection.

2.  Schizophrenia was not present during service or for years 
later and is not related to any incident of service.


CONCLUSION OF LAW

Schizophrenia was not incurred in or aggravated by wartime 
service nor may it be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2001); 66 Fed. Reg. 45,620 (August 29, 2001) (to be codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Assist

During the pendency of this appeal the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (November 9, 2000), which redefines VA's duty to assist 
the veteran in the development of a claim was signed into 
law.  This legislation is codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 1991 & Supp. 2001).  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim and provides that VA will 
assist the claimant in obtaining evidence necessary to 
substantiate a claim, but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.

In reaching this decision below, the Board has considered the 
VCAA.  In this case, the Board finds that a remand to inform 
or notify the veteran about the new law is not warranted 
because the RO already informed him of the applicable laws 
and regulations in the statement of the case and the 
supplemental statements of the case issued to him between 
September 1998 and December 2000.  Furthermore, the veteran 
has been offered the opportunity to submit evidence and 
argument relevant to the issue on appeal, and has done so.  
Further, nothing in the record suggests the existence of 
evidence not already on file that might aid to substantiate 
the veteran's current claim.  Here, the Board observes that 
there is no indication in the record that the veteran 
received any treatment for a psychiatric condition prior to 
1985 and specifically no evidence of such treatment within 
the immediate post service period.  The veteran has not 
reported otherwise.  Thus, under the circumstances, VA has 
satisfied its duty to notify and assist the veteran.  The 
Board finds that the veteran is not prejudiced by the 
consideration of this claim pursuant to the new legislation 
without further development insofar as VA has met all 
obligations to the veteran under the new legislation.  Any 
further development and further expending of VA resources is 
not warranted as the circumstances of this case indicate that 
a remand would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991).


Service Connection for Schizophrenia

Factual Background

The veteran's DD Form 214, Report of Discharge from Service, 
and service administrative records show that the veteran 
served approximately 10 months on active duty during the 
Vietnam Era.  He did not have service in the Republic of 
Vietnam.

The veteran's service medical records show that the veteran 
presented to the Portsmouth, Virginia, Naval Hospital in 
April 1969 expressing a desire to be separated from the Navy 
due to an inability to adjust to the military environment.  
Mental status examination revealed a reticent hostile 
individual who was mildly anxious and depressed.  He was 
noted to be well oriented and appeared to be of average 
intelligence.  There was no evidence of neurosis, psychosis, 
or organic brain pathology.  It was noted that his past 
history revealed much disruption of his family.  His father 
was reported by the veteran to be an alcoholic who died three 
months earlier as a result of being crushed by an elevator.  
His brother reportedly had tried to commit suicide and had 
been receiving psychiatric care.  Additional history noted 
the veteran's involvement with a juvenile delinquency gang, 
as well as, preservice rebellion against his teachers and 
municipal authorities.  The veteran reported that he couldn't 
hold a job, was a poor student in school, often truant and 
was in jail once for drunk and disorderly conduct.  Passive 
aggressive personality was diagnosed.  His examiner 
recommended that he be given an administrative discharge as 
unsuitable.

Further clinical consultation in May 1969 disclosed the 
veteran exhibited overt negativism and blatant universal 
hostility, which encompasses himself as well as the rest of 
the world and its people.  The veteran reportedly evinced a 
total gloom and loss of hope and gave the impression that the 
only thing in the world that he really has as his own is his 
hostile, resentful and unrelating personality.  His reaction 
to questions regarding drug abuse indicated a familiarity but 
he was quick to deny usage.  His stated ambition was to go 
home and get his old job back as a janitor, where he could be 
alone, away from people.  The veteran was subsequently 
discharged from service in June 1969.  On his medical 
examination for service separation that same month a clinical 
evaluation of the veteran found no psychiatric abnormality.

Private treatment records dated in 1995 were received in 
August 1996 from the veteran's private physician, John W. 
Schultz, M.D.  These records disclosed that the veteran was 
diagnosed in 1985 as suffering from an anxiety disorder.  He 
was reportedly treated for his anxiety disorder by another 
physician who had prescribed Valium.  Dr. Schultz's records 
primarily show evaluation and treatment provided to the 
veteran for his hypertensive disorder.

In a letter dated in October 1996, Linda Plaut, a licensed 
clinical social worker, reported that she had been seeing the 
veteran for individual psychotherapy since February 1995 and 
that his diagnoses throughout this time has been PTSD and 
Dysthymia.  She noted that the veteran reported being asocial 
for as long as he could recall but had reported that his 
overwhelming psychological disorganization had commenced with 
his time in the Navy.  The veteran related that he had been 
unable to adjust to life in the Navy "finding it extremely 
taxing to cope with the stress of boot camp and the amount of 
hostility and scape-goating he encountered."  Ms. Plaut 
stated that the veteran referred frequently to distress 
caused by knowing a number of people killed or maimed in the 
Vietnam war, spoke with anger about the amount of liquor 
easily available to underage servicemen and that lastly he 
related that he had learned about "shooting up" in the Navy.  
The veteran also expressed further stress related to the 
death of his father while in service and anti-Vietnam remarks 
made to him by several people who saw him in his Navy uniform 
at his father's funeral.  The veteran additionally related 
that after being discharged from service in June 1969 he had 
a significant substance abuse problem for 20 years and was 
unable to hold a job.  It was lastly noted that the veteran 
had abstained from alcohol and drug throughout the time he 
was being seen by the social worker and that he continues 
with intense levels of anxiety and hypervigilance.  It was 
also noted that he experiences frequent paranoia and rageful 
thinking and suffers from racing thoughts, nightmares, and 
impulsiveness.

On a VA examination in December 1996 the veteran's examiner 
noted that the veteran had been referred to him for 
psychiatric evaluation in regard to his claim for PTSD.  The 
examiner stated that he had asked the veteran to elicit the 
stressors he believes is responsible for a diagnosis of PTSD 
and that in response he provided his examiner with the 
October 1996 letter from his therapist, licensed clinical 
social worker, Linda Plaut, as well as a copy of a 
handwritten 11-page autobiographical sketch, a copy of which 
was received by the RO in July 1996 and is contained in the 
veteran's claims file.  The examiner noted that this 
autobiographical sketch is rambling and tangential and fairly 
typical of the veteran's presentation during his interview.  
He stated that in effect the veteran's document described the 
difficult time he had during his year in the Navy where he 
was picked upon by others.  The examiner observed that while 
in service the veteran's father died unexpectantly and that 
the veteran was referred to a psychiatrist.  He noted that 
according to the veteran he was given a diagnosis of paranoid 
schizophrenia and that subsequent to service he experienced 
difficulty with alcohol and drugs.  As to the history of his 
present illness the examiner noted that the veteran was 
relatively vague and that it was difficult to get much 
meaningful history from him as he tended to wander from the 
subject.  The veteran did relate at one time being 
hospitalized at Foote Hospital in Jackson, Michigan, and also 
having received treatment for "stress and anxiety" at VA 
Medical Centers in Ann Arbor and Battle Creek, Michigan.  He 
further related being currently treated by several private 
physicians for physical and medical problems.  On mental 
status examination the veteran was noted to be oriented to 
time, place and person.  He was found to be vague in his 
answers and rambling and tangential.  Following mental status 
examination the examiner noted that the veteran had not 
served in Vietnam and that there seemed to be no basis at all 
for a claim for PTSD.  The examiner stated that the veteran's 
service medical records were not available to him but it 
appeared that the veteran's current diagnosis is 
schizophrenia in remission or residual schizophrenia.

In a November 1997 addendum to the above examination, the 
veteran's examining VA physician reported that he has since 
reviewed the veteran's service medical records and that it is 
his opinion that the veteran's schizophrenia did not manifest 
itself during his military service.

Records received from the Social Security Administration 
(SSA) in May 1999 show that the veteran was granted SSA 
disability benefits in October 1991 due to a primary 
diagnosis of polysubstance dependence and a secondary 
diagnosis of antisocial personality disorder.  The SSA 
determined that the veteran's disability had its onset in 
January 1985.  The records relied upon by the SSA in making 
its determination included an April 1985 summary of the 
veteran's hospitalization at the W. A. Foote Memorial 
Hospital in Jackson, Michigan, as well as a report of a 
psychiatric history and a mental status examination obtained 
during this hospitalization.  The veteran's psychiatric 
history noted that the veteran had been admitted with a 
diagnosis of major affective disorder that had been 
precipitated by an increasing degree of depression and 
anxiety that could no longer be controlled on an outpatient 
basis.  It was noted that he was originally seen in March 
1985 on an outpatient basis following a referral by his 
family physician because of increasing depression.  The 
veteran reported being under increased tension due to his 
dislike for his employment as a prison guard, his feelings of 
racial hatred, and the loss of his home which was burned down 
with the loss of all his worldly possessions.  He also 
expressed stress related to difficulties with a female 
friend.  Following a mental status examination, major 
affective disorder was diagnosed. 

The veteran completed a medical record information form for 
the SSA in June 1991 in which he reported seeing several 
private physicians, beginning in 1985, for his emotional 
problems.

In a note dated in September 1991 in connection with the 
veteran's disability claim with the SSA, J. V. Rizzo, Ph.D. 
observed that the description of the veteran obtained during 
his hospitalization in 1985 is virtually identical with his 
current description.  He noted that the veteran is an 
individual with a severe personality disorder and severe 
substance abuse problems along with depressive signs and 
symptoms.

On a March 1998 psychiatric examination the veteran reported 
being unemployed since 1986 and that prior to that he was a 
prison guard in Michigan for eight years.  He stated that a 
prison psychiatrist interviewed him with the thought of 
hospitalizing him prior to the termination of his employment 
due to his expressed desire to shoot various inmates.  The 
veteran related a lengthy history of past substance abuse to 
include intravenous cocaine.  On mental status examination 
the veteran's mood was "manic depressive."  His affect was 
subdued.  His thought processes were marred by paranoid 
thinking.  Reality testing was marred by auditory 
hallucinations.  Psychotic disorder and possible paranoid 
schizophrenia were the Axis I diagnoses.

In a letter dated in August 2000 the veteran's therapist, Ms. 
Plaut, noted that the veteran was now seeing her every six 
weeks.  She reiterated her previous observations of the 
veteran's history and related stress and noted that most of 
his symptoms are well controlled by his current regime of 
medication.  

The veteran's treating physician, Galen Weaver, M.D., in a 
letter dated in August 2000 noted that he has been treating 
the veteran since March 1995 with psychotropic medications.  
He further noted that the veteran had reported to him that a 
13-month tour in the Navy was very traumatic and included 
incidents of being physically assaulted and substantially 
verbally abused.  The veteran also reported that his father 
was killed at a work site accident during his service time 
and lastly that he had been discharged from service with a 
diagnosis of paranoid schizophrenia.  Dr. Weaver stated that 
it was his belief that the veteran's service experience was 
major trauma to him, coming as it did on top of significant 
trauma he received at home as a young man.  He further 
expressed his belief that the veteran's appropriate diagnoses 
are PTSD and dysthymia.  


Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110.  Service 
connection may also be granted on a presumptive basis for 
certain chronic disability, including a psychosis 
(schizophrenia), when it is manifested to a compensable 
degree within the initial post service year.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. § 3.307, 3.309.

Congenital or developmental defects such as personality 
disorders are not diseases or injuries for the purpose of 
service connection.  38 C.F.R. § 3.303(c); see Winn v. Brown, 
8 Vet. App. 510, 516 (1996) (holding "that 38 C.F.R. § 3.303 
(c), as it pertains to a personality disorder, is a valid 
exercise of the authority granted to the Secretary . . . in 
38 U.S.C. § 501").

The veteran's service medical records do not demonstrate that 
an acquired psychiatric disorder was clinically identified in 
service.  While the veteran has repeatedly maintained that he 
was diagnosed by service physicians as having paranoid 
schizophrenia, including on his VA examination of December 
1996, service physicians found no evidence of a psychosis on 
psychiatric evaluation of the veteran.  The veteran's 
problems in service were attributed to a personality disorder 
involving passive-aggressive tendencies.  No medical data 
have been received showing treatment for schizophrenia during 
the interim between service and the initial diagnosis of that 
disorder in the mid-1990's.  Thus, the record is silent as to 
any psychiatric findings or diagnoses, including 
schizophrenia, within the veteran's first post-service year.

Initially, the Board observes that a personality disorder is 
not service connectable pursuant to 38 C.F.R. § 3.303(c).  
Under 38 C.F.R. § 1110, service connection can only be 
granted for a disability resulting from "disease or injury" 
that is incurred in or aggravated by service, and under 
38 C.F.R. § 3.303(c), a personality disorder is not a disease 
or injury within the meaning of that legislation.  See Winn 
v. Brown, supra. 

Turning next to the claim for schizophrenia, the veteran 
maintains that he has schizophrenia that had its onset in 
service.  However, he is a lay person without proper medical 
training and expertise, and is not competent to provide 
probative evidence on a medical issue such as a diagnosis or 
etiology of a claimed medical condition.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).

Furthermore, while the post service clinical records show 
that the veteran was diagnosed with schizophrenia in the mid-
1990's, more than 20 years after service, the first clinical 
evidence of schizophrenia is too remote in time from service 
to support the veteran's lay assertion that this disorder is 
directly related his period of service, in the absence of 
supporting medical opinion to that effect.  Medical evidence 
has not been presented which links the veteran's 
schizophrenia to service and/or events therein.  Instead, a 
VA physician in November 1997, after reviewing the veteran's 
complete medical record, determined that the veteran's 
schizophrenia was not related to his period of military 
service.  This physician had access to all of the veteran's 
medical records, both in service, and subsequent to service.

In view of the foregoing, the Board finds that the evidence 
demonstrates that the veteran's schizophrenia, which was 
diagnosed many years after service, is of post service onset.  
The veteran's lay statements in this matter must be 
considered of diminished probative value and are insufficient 
to establish schizophrenia dating from service.  Therefore, 
the Board determines that schizophrenia was not incurred in 
or aggravated by service, and that this same disorder may not 
be presumed to have been incurred in service.  Accordingly, 
the preponderance of evidence is against the veteran's claim 
for service connection for schizophrenia.  This appeal is 
denied. 

As a final point, the Board notes that, although the RO 
denied this claim as not well grounded, the Veterans Claims 
Assistance Act of 2000 has eliminated the well-grounded claim 
requirement.  However, the Board finds that there is no 
prejudice to the veteran in the Board considering this claim 
on the merits in the first instance.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1995); VAOGCPREC 16-92 (O. G. C. Prec. 
16-92); 57 Fed. Reg. 49747 (1992).  As noted above, the 
duties to notify and assist the veteran in developing 
evidence to support the claim has been met and the claim is 
being denied because after compiling the pertinent clinical 
data and providing the veteran a VA examination in December 
1996, which included a November 1997 addendum, there still 
remains the lack of a nexus between any currently diagnosed 
schizophrenia and the veteran's active military service.  
Therefore, given the particular facts of this case, the Board 
finds that there is no reasonable possibility that any 
further assistance would aid in substantiating the veteran's 
claim.  See U.S.C.A. § 5103A(a)(2).  Accordingly, the Board 
does not find that the claim of entitlement to service 
connection for schizophrenia needs to be remanded. 


ORDER

Service connection for schizophrenia is denied.



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

